Citation Nr: 0638909	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  05-00 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a right knee 
disability, claimed as secondary to a service-connected left 
knee disability.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from September 1980 to 
October 1990.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2003 of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In regard to ascertaining the proper issue on appeal, the 
Board notes that in the May 2003 decision, the RO denied the 
veteran's claims of service connection for a right knee 
disability (on a direct basis) and for other disabilities 
including a left knee disability.  The veteran initiated an 
appeal of that decision in July 2003 by filing a timely 
notice of disagreement.  The RO then issued a statement of 
the case in May 2004.  However, following a rating decision 
in May 2004 wherein the RO granted service connection for a 
left knee disability, the veteran submitted a claim of 
service connection for a right knee disability, claimed as 
secondary to the service-connected left knee disability.  

In a supplemental statement of the case (SSOC) issued in 
December 2004, the RO adjudicated the secondary service 
connection claim, in addition to readjudicating the right 
knee claim on a direct basis.  Of particular note, the RO in 
the cover letter to the SSOC indicated that the veteran had 
not yet perfected his appeal (to the Board) with regard to 
his claim and that his appellate rights would expire in 
February 2005 if his substantive appeal (VA Form 9) was not 
received by that date.  The veteran submitted his substantive 
appeal in January 2005, in which he presented argument solely 
on the issue of secondary service connection for a right knee 
disability.  In view of this, as well as the fact that the 
only issue certified by the RO for appeal to the Board is the 
secondary service connection issue, and that the veteran's 
representative submitted written argument only on the 
secondary service connection issue, that issue is the sole 
issue for appellate consideration.  




FINDING OF FACT

The veteran's currently diagnosed right knee patellar 
tendonitis is not shown to be proximately due to or the 
result of the service-connected left knee disability.  


CONCLUSION OF LAW

A right knee disability did not proximately result from 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.310 (2006).  

REASONS AND BASES FOR FINDING AND CONCLUSION


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In this case, VCAA notice was sent to the veteran following 
the initial RO rating decision in December 2004, which denied 
the veteran's claim of secondary service connection.  In the 
VCAA notice sent to the veteran in April 2005, the RO advised 
the veteran of what was required to prevail on his claim of 
secondary service connection; what specifically VA had done 
and would do to assist in the claim; and what information and 
evidence the veteran was expected to furnish.  The RO 
specifically informed the veteran that VA would assist him in 
obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  He was asked to submit any evidence in his 
possession that pertained to the claim.  The notices included 
the general provision for the effective date of the claim, 
that is, the date of receipt of the claim.

As for the VCAA being post-adjudicatory, the Board finds that 
the timing of the VCAA notice is not prejudicial to the 
veteran because it was sent prior to the transfer of the case 
to the Board for appellate consideration in September 2005, 
and the veteran was offered ample opportunity to present 
evidence or argument in support of his appeal.  The Board 
acknowledges that following the VCAA notice sent to the 
veteran in April 2005, there was no further adjudication of 
the claim by the RO.  However, it is also noted in that 
regard that the veteran did not respond to the April 2005 
notice with any further information or evidence relevant to 
his claim.  The veteran's representative did furnish a 
statement in September 2005, indicating that the veteran 
desired to waive the 60-day waiting period and have his 
claims file sent to the Board as quickly as possible.  Thus, 
it is clear that the veteran had no new evidence to submit.  
The Board cannot see that any further delay of this case for 
the purpose of having the RO readjudicate this claim is 
necessary, given that the veteran has submitted no further 
evidence following the VCAA notice and given that he desires 
the Board to decide his claim without delay.  

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable). 

To the extent that the degree of disability assignable was 
not provided, as the claim are denied, no disability rating 
will be assigned, so there can be no possibility of any 
prejudice to the veteran with respect to any defect in the 
VCAA notice required under Dingess at 19 Vet. App. 473.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained the service 
medical records and VA records.  It is noted that in the VCAA 
notice letter of April 2005, the RO requested the veteran to 
identify the dates of treatment at various named VA medical 
centers, at which the veteran had previously indicated 
treatment but that computerized records did not indicate any 
evidence of treatment at those locations.  The veteran did 
not respond.  The veteran has not identified any additionally 
available evidence, to include private treatment records, for 
consideration in his appeal.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  
The veteran was afforded VA examinations in December 2003 and 
October 2004, specifically to evaluate the nature and 
etiology of the right knee disability.  

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  The Board now proceeds to review the merits of the 
claim.  


Analysis

A.  Legal Criteria

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  A disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310; see also Harder v. Brown, 
5 Vet. App. 183, 187 (1993).  With respect to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Additional disability resulting from the aggravation of a 
nonservice-connected disability by a service-connected 
disability is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.


B.  Analysis

The veteran contends that his current right knee disability 
is attributable to his service-connected left knee 
disability, due to years of favoring the knee.  In his 
substantive appeal, he asserted that his right knee was not 
incurred in service but was due to service-connected 
disability.  

Service connection is in effect for left knee patellar 
tendonopathy, evaluated as 10 percent disabling.

A review of the service medical records indicates that at the 
time that the veteran was admitted to a hospital for mental 
health reasons in August 1990, he was seen on an orthopedic 
consultation, which found a possible discord lateral meniscus 
causing popping of the right knee.  His right knee was 
otherwise asymptomatic, and there was no definite diagnosis 
given.  The veteran was discharged from active service in 
October 1990.  Post-service VA medical evidence consists of 
VA outpatient records and VA examination reports.  The 
outpatient records show little or no findings with regard to 
the right knee.  An outpatient record dated in August 2004, 
however, notes an assessment of knee arthralgias (on a 
musculoskeletal evaluation at that time, the knee joint 
appeared within normal limits).  

The veteran underwent two VA examinations to assess the 
nature and etiology of his right knee disability.  In 
December 2003, he indicated that he treated his right knee by 
"staying off" of it.  On examination, he complained of 
tenderness to palpation over the patellar ligament.  X-rays 
of the right knee were normal.  The diagnosis was patellar 
tendonitis of the right knee without subluxation or 
instability.  While the examiner found that an association 
likely existed between a left knee disability and service, he 
did not find an association between the current right knee 
diagnosis and service.  Then, in October 2004, another VA 
examiner reviewed the claims file, examined the veteran, and 
furnished an opinion as follows:  "[t]here is NO 
documentary, historic, radiographic, or physical examination 
evidence to suggest or support a causal relationship between 
the veteran's service-connected left knee condition and right 
knee .... conditions."  An orthopedic surgeon, with whom the 
examiner consulted, concurred with this opinion.  The record 
contains no other medical opinions relative to the etiology 
of the right knee disability.  

Thus, in view of the foregoing, it cannot be said that there 
is medical nexus evidence establishing a connection between 
the veteran's currently diagnosed patellar tendonitis of the 
right knee and the service-incurred left knee disability.    

In sum, the only medical evidence that directly addresses the 
issue presented in this case is unfavorable to the veteran's 
claim.  Without the requisite medical nexus evidence, there 
is no basis of entitlement to secondary service connection.  
38 C.F.R. § 3.310; Allen.  

The veteran's assertions that his right knee disability is 
attributable to his service-connected left knee disability 
lack probative value, because he is a lay person and not 
competent to offer an opinion as to such questions of medical 
diagnosis or causation as presented in this case.  See 
Espiritu v. Derwinski, 2 Vet. App. 495 (1992).  

The Board concludes that the weight of the credible evidence 
demonstrates that the veteran's currently diagnosed right 
knee disability has not been medically linked to the service-
connected left knee disability.  As the preponderance of the 
evidence is against the claim of secondary service connection 
for a right knee disability, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  








ORDER

Service connection for a right knee disability, claimed as 
secondary to a left knee disability, is denied.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


